EXAMINER’S COMMENT, AMENDMENT and REASONS FOR ALLOWANCE
EXAMINER’S COMMENTS  
Applicant's response and amendments filed 3/30/2022, which amended claim 1, and added claim 12, has been entered into the record.   Claims 1-12 are pending and have been examined on the merits in their full scope.  

Examiner’s Comment Regarding Requirement for Deposit of Biological Material
In the response filed 3/30/2022, Applicant’s Representative provided a statement over his signature and registration number that states that the specific biological materials within claim 11 have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, which fully satisfies the deposit requirement.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview by Dr. Sunit Talapatra on 6/28/2022.

The application has been amended as follows: 

In the claims:
Claim 1 is amended to read:
1.  An infant formula nutritional composition, comprising: 
(a) whey protein and/or casein, wherein the sum of whey protein and casein is less than 15 wt.% based on dry weight of total composition, 
(b) locust bean gum, in an amount less than 4 g per 100 g dry weight[[;]], and 
(c) a fermented milk-derived product, in an amount 5 to 100 wt.% based on dry weight of the total product, 
wherein the composition has a viscosity of (i) 80 mPa.s or higher at a pH of about 5.0 at 37 °C and a shear rate of 10 s-1 or (ii) between 30 and 80 mPa.s at neutral pH at 37 °C and a shear rate of 10 s-1, and
wherein total protein in the composition is less than 1.5 g per 100 ml liquid product.

Cancel claims 4 and 5.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
Upon entry of the statement by Applicant’s Representative within the response filed on 3/30/2022 (discussed above), the rejection of claim 11 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AlA), first paragraph, enablement requirement, has been withdrawn.
Further, upon entry of the amended claims filed on 3/30/2022 and the above Examiner’s amendment, the rejection of claims 1-11 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph,  the rejection of claims 1-10 under 35 U.S.C. § 103(a) as obvious over Miyazawa et al. (Journal of Pediatric Gastroenterology and Nutrition, Vol. 38, pp. 479-483; 5/2004; cited in the IDS dated 3/18/2020), taken in view of Singhal et al. (U.S. PGPUB 2007/0254062, publication date: 11/1/2007; cited in the IDS dated 3/18/2020) and Garcia-Rodenas et al. (U.S. PGPUB 2007/0104700, publication date: 5/10/2007; cited in the IDS dated 3/18/2020), as well as the rejection of claim 11 under 35 U.S.C. § 103(a) as obvious over Miyazawa, Singhal and Garcia-Rodenas, as applied to claims 1-10, further in view of Blareau et al. (English machine translation of WO 1996/006924; 1996; cited in the IDS dated 3/18/2020) have been withdrawn.
It is noted that for the parent case 13/264,704, as indicated in the Notice of Allowance, the U.S. Patent and Trademark Office - Patent Trial and Appeal Board (PTAB) rendered a decision on 8/14/2019.  The decision, after discussing Applicant’s data of unexpected results from the specification (PTAB Decision, pages 3-7), indicated that the provided evidence is sufficient to establish that there is some unexpected interaction between locust bean gum and the fermented milk product that contributes to the increased viscosity when the locust bean gum is mixed with fermented milk product (PTAB Decision, page 8).  
Additionally, Applicant showed that the effect of this interaction between locust bean gum in the fermented milk product is even more pronounced when the formulation is exposed to an acidic environment, where based on the disclosures in the specification, the balance of the evidence favors Applicant (PTAB Decision, page 8).  Applicant’s arguments in the instant case are consistent with those presented in the parent case 13/264,704.
Based on the Applicant’s claim amendments and arguments filed 3/30/2022, the above Examiner’s amendment and the above discussion concerning unexpected results, Applicant provides persuasive argument such that the rejections based on the previously applied references (of record; including Miyazawa, Singhal, Garcia-Rodenas and Blareau) have been withdrawn.
It is further noted that a further search of the prior art (via EAST, Google and STN database searches) in view of the claim amendments and arguments filed 3/30/2022 did not provide further prior art that would provide the teachings within claim 1. 
Based on review of the art of record and a further search of the prior art, claim 1 (and dependent claims 2, 3 and 6-12) is free of the prior art.
Claims 1-3 and 6-12 are directed to allowable methods.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLAIMS ALLOWED
Claims 1-3 and 6-12 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 8:00 AM to 4:30 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631